Opinión disidente
del Juez Asociado Señor Díaz Cruz a la que se unen los Jueces Asociados Señores Dávila y Martín.
San Juan, Puerto Rico, a 26 de mayo de 1978
Disiento por entender que la equivocación de la doctora que atendió al demandante en emergencia la noche del 3 de diciembre de 1971, no se debió a negligencia, sino a error de diagnóstico. Ella era una residente de cirugía sin conoci-miento especializado en radiología, que es una de las ramas de especialización de la medicina. El Municipio de San Juan, dentro de sus limitaciones fiscales, no puede proveer servicios médicos altamente especializados en sus salas de emergencia, que produzcan al instante un diagnóstico correcto. La Ciudad no descuidó la salud del demandante. A sólo seis semanas de haberse producido la herida, se le tomaron nuevas radiogra-fías que descubrieron la presencia de un pedazo de metal que le fue extraído sin demora.
Nuestra sociedad necesita ser ilustrada en el principio de que la mano que cura no alcanza el grado de agravio social de la mano que hiere. Este es el caso del ciudadano víctima de la violencia de un agresor que recupera su salud por la inter-vención de los servicios médicos del Municipio. No tiene más queja contra el hospital público que el argumento de que pudo haber sanado unas semanas antes si aquella doctora que lo *382atendió en emergencia hubiese sido una experta en lectura de radiografías.
Su acción de daños y perjuicios va en detrimento y dismi-nución de los recursos totales de la Ciudad para proveer aten-ción médica de emergencia a todos los que después de él y en circunstancias críticas que no eran las suyas, lleguen noche tras noche en las ambulancias. Estimo que la medida de res-ponsabilidad de un hospital público debe atemperarse al diseño integral en que dicha institución 'sirve a la preservación de la vida y la salud de todos los residentes de la Capital. No considero que un hospital del pueblo, sin propósito alguno de lucro, deba enfrentarse, encima de sus grandes dificultades, a una puntillosa revisión sobre lo que en cada caso pudo o debió hacer cada uno de sus médicos y empleados, como si funcionaran en el sosiego de un laboratorio de investigación científica; ni que sus errores de juicio, producto muchas veces de la simple extenuación, deban sancionarse con el rigor que la acción torticera reserva para el común causante de daño. El trabajo abrumador que pesa sobre el personal de estos hos-pitales, el interminable tráfago de casos en que peligra la vida del paciente, la demanda y exigencia de los pacientes so-bre la capacidad intelectual y física, no es precisamente lu-gar para exigir infalibilidad. Es en contraposición a esta realidad circunstancial que hemos de evaluar la conducta de la médica en sala de emergencia y ésa es la razón por la que considero su error uno de diagnóstico, y no de negligencia. Creo que la práctica de la medicina en el ritmo vertiginoso de la emergencia no debe ser penalizada porque se tomó, o no se tomó una radiografía (pues también se demanda por no tomarlas), si el resultado final ha sido la restitución al pa-ciente a su vida saludable y laboriosa.
Debe imponerse el peso del reproche jurídico a la mala práctica médica sólo donde ésta asome con claros relieves.
La responsabilidad de un hospital por un descuido de su empleado no ha de medirse con la severidad con que se juzga *383un asesinato o un atentado a la vida. “Para que pueda ser estimada la responsabilidad civil extracontractual es necesa-ria la concurrencia de diversos requisitos o supuestos, inte-grados por la acción u omisión, la lesión o daño, la antijuridi-cidad o ilicitud, la culpa del agente y la relación de causalidad entre el daño y la falta, siendo indudable, por lo que a la ili-citud y la culpa se refiere, que su valoración o calificación suscita una cuestión de Derecho que puede ser discutida en [revisión].” Bonet Ramón, Código Civil Comentado, Art. 1.902, pág. 1499, Segunda Edición, 1962.
El motivo o propósito del demandado es elemento deter-minante de su responsabilidad, al punto en que existiendo un claro choque de intereses entre las partes, el valor social del objetivo puede preponderar el daño inferido y prevalecer a costa de la reclamación del demandante. Prosser, Law of Torts, pág. 26, Cuarta Edición, 1971. En la legislación sobre daños y perjuicios hay que buscar un ajuste entre el interés social en la vida del individuo y el interés social en la seguri-dad de todos, que es el general. Ni la teoría de culpa como base de responsabilidad ni una de responsabilidad sin culpa pueden apurarse hasta sus límites lógicos. Radbruch, Rechts-philosophie, See. 9, 3a Ed., según citado en Pound, Jurisprudence, Tomo 1, pág. 173 (1959).
Los comprometidos recursos de la Ciudad en estos tiempos difíciles, deben sufrir merma únicamente cuando su inexcusable negligencia sea la causa de un daño que en su magnitud pueda equipararse a la necesidad que de esos recursos tiene la humanidad que fluye constantemente a los hospitales pú-blicos. El presente caso no tiene esa dimensión.